DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Claims
This action is in reply to the application filed on   
Claims  are currently pending and have been examined.

Information Disclosure Statement
Acknowledgement is hereby made of receipt of the Information Disclosure Statement(s) filed by the Applicant listed below:
January 5, 2022
Claim Interpretation - Contingent Limitations
Claims  contain various conditional limitations which include:
CLAIM , 
 (1) “”
CLAIM , 
 (2) “”
CLAIM , 
 (2) “”
CLAIM , 
 (3) “”
The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur.  System claim interpretation for contingent limitations requires the claimed structure to be present in the system regardless of whether the condition precedent is met and the function is actually performed.  See MPEP § 2111.04(II). 
Claims  are system (or apparatus or product) claims containing structure that performs a function which only needs to occur if a condition precedent is met in Limitations ()-().  Accordingly, the analysis set forth in Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) applies to system (or apparatus or product) claim contingent limitations ()-(). See MPEP § 2111.04(II).  In the analysis of Schulhauser, the broadest reasonable interpretation of system claims having structure that performs a function, which only needs to occur if a condition precedent is met, still require structure for performing the function should the condition occur.
Accordingly, a structure capable of performing the function of the above cited claim limitations ()-() is sufficient to disclose the above cited claim limitations.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  See MPEP § 2114.  For example, for limitations ()-() a structure, such as a control device recited in Applicant’s specification and a braking/driving force control system in  capable of performing the functions of contingent claim limitations ()-() is sufficient to disclose the above cited claim limitations.
For example, the broadest reasonable interpretation of Claim  does not require “” since the conditional limitations are not actually required to occur (i.e., “when there is the first request requesting a driving force exceeding a first driving force necessary for recovery from a fuel cut state” rather than the first request exceeding a first driving force necessary for recovery from a fuel cut state actually occurring)
Claim  contains method claim conditional limitation (), infra:
CLAIM , 
 (5) “”
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A.  If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B.  See MPEP § 2111.04(II). 
Limitation () in claim  recites method or process steps that require a first step if a first condition happens and a second step if a second condition happens.  Accordingly, the analysis set forth in Ex Parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) applies to method claim contingent limitation (). See MPEP § 2111.04(II).  When analyzing the claimed method as a whole, the PTAB determined that giving the claim its broadest reasonable interpretation, "[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed" (quotation omitted). Schulhauser at 10. Therefore "[t]he Examiner did not need to present evidence of the obviousness of the [ ] method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim (e.g., instances in which the electrocardiac signal data is not within the threshold electrocardiac criteria such that the condition precedent for the determining step and the remaining steps of claim 1 has not been met)". Schulhauser at 9.
For example, the broadest reasonable interpretation of Claim  does not require “” since the conditional limitations are not actually required to occur (i.e., “wherein when there is the kinematic plan requesting a driving force exceeding a first driving force necessary for recovery from a fuel cut state”  rather than the driving force actually exceeding the driving force necessary for recovery from a fuel cut state)
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Accepting unit
Actuator system
Arbitrating unit 
Calculating unit 
Distributing unit
Driving assistance system
Powertrain actuator
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the actuator system" in Line 12.  There is insufficient antecedent basis for this limitation in the claim.  Examiner notes that it is unclear whether this limitation was meant to refer to “one of a plurality of actuator systems” recited in Line 7.
Claim 5 recites the limitation "the actuator system" in Line 13.  There is insufficient antecedent basis for this limitation in the claim.  Examiner notes that it is unclear whether this limitation was meant to refer to “one of a plurality of actuator systems” recited in Lines 7-8.
Claim 5 recites the limitation "the kinematic plan" in Line 9.  There is insufficient antecedent basis for this limitation in the claim.  Examiner notes that it is unclear whether this limitation was meant to refer to “a plurality of kinematic plans” recited in Line 2.
Claim 6 recites the limitation "the actuator system" in Line 12.  There is insufficient antecedent basis for this limitation in the claim.  Examiner notes that it is unclear whether this limitation was meant to refer to “one of a plurality of actuator systems” recited in Line 6.
Claim 6 recites the limitation "the kinematic plan" in Line 8.  There is insufficient antecedent basis for this limitation in the claim.  Examiner notes that it is unclear whether this limitation was meant to refer to “a plurality of kinematic plans” recited in Line 3.
Claim 7 recites the limitation "the actuator system" in Line 13.  There is insufficient antecedent basis for this limitation in the claim.  Examiner notes that it is unclear whether this limitation was meant to refer to “one of a plurality of actuator systems” recited in Line 7.
Claim 7 recites the limitation "the kinematic plan" in Line 9.  There is insufficient antecedent basis for this limitation in the claim.  Examiner notes that it is unclear whether this limitation was meant to refer to “a plurality of kinematic plans” recited in Line 4.
Claims 2-4 ultimately depend from the indefinite claims and are rejected for depending from an indefinite claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
  are rejected under 35 U.S.C. 102  as being  by Nonami et al. (US 2020/0247385), hereinafter “Nonami et al”.
Regarding Claim , 
 disclose:
A control device installed in a vehicle, the control device comprising an electronic control unit configured to:
accept a plurality of first requests from a driving assistance system (¶¶);
arbitrate the first requests (¶¶);
calculate a second request that is a physical amount that differs from the first requests based on a result of arbitration in which the first requests are arbitrated (¶¶); and
distribute the second request to at least one of a plurality of actuator systems (¶¶),
wherein the electronic control unit is configured to,
when there is the first request requesting a driving force exceeding a first driving force necessary for recovery from a fuel cut state, perform arbitration such that an actual driving force generated by the vehicle is no greater than the first driving force, until reaching a driving force lower limit realizable by a powertrain actuator () included in the actuator system at a current gear ratio (¶¶) (See Examiner Note , infra).
[Examiner Note : With respect to Claim , it is important to note that per the Claim Interpretation - Contingent Limitations section, supra, a claim having structure that performs a function, which only needs to occur if a condition precedent is met, only requires structure for performing the function should the condition occur.  Accordingly, a structure capable of performing limitation () as noted above, such as a braking/driving force control system, is sufficient to disclose this limitation. See MPEP § 2111.04(II). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP § 2114.] 
Regarding Claim , 
 disclose:
The control device according to claim 1,
wherein the electronic control unit is configured to, when there is the first request requesting a driving force exceeding the first driving force, set an arbitrated driving force that is a driving force output as arbitration results to the first driving force, until the actual driving force of the vehicle reaches the driving force lower limit of the powertrain actuator (¶¶) (See Examiner Note , infra).
[Examiner Note : With respect to Claim , it is important to note that per the Claim Interpretation - Contingent Limitations section, supra, a claim having structure that performs a function, which only needs to occur if a condition precedent is met, only requires structure for performing the function should the condition occur.  Accordingly, a structure capable of performing limitation () as noted above, such as a braking/driving force control system, is sufficient to disclose this limitation. See MPEP § 2111.04(II). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP § 2114.] 
Regarding Claim , 
 disclose:
A manager installed in a vehicle,
the manager comprising:
an accepting unit that accepts a plurality of kinematic plans from a plurality of advanced driving-assistance system applications (¶¶);
an arbitrating unit that arbitrates the kinematic plans (¶¶);
a calculating unit that calculates a motion request based on arbitration results by the arbitrating unit (¶¶); and
a distributing unit that distributes the motion request to at least one of a plurality of actuator systems it (¶¶),
wherein when there is the kinematic plan requesting a driving force exceeding a first driving force necessary for recovery from a fuel cut state, the arbitrating unit performs arbitration such that an actual driving force generated by the vehicle is no greater than the first driving force, until reaching a driving force lower limit realizable by a powertrain actuator () included in the actuator system at a current gear ratio (¶¶) (See Examiner Note , infra).
[Examiner Note : With respect to Claim , it is important to note that per the Claim Interpretation - Contingent Limitations section, supra, a claim having structure that performs a function, which only needs to occur if a condition precedent is met, only requires structure for performing the function should the condition occur.  Accordingly, a structure capable of performing limitation () as noted above, such as a braking/driving force control system, is sufficient to disclose this limitation. See MPEP § 2111.04(II). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP § 2114.] 
Regarding Claim , 
 disclose:
A control method executed by a computer of a manager installed in a vehicle,
the control method comprising:
accepting a plurality of kinematic plans from a plurality of ADAS applications (¶¶);
arbitrating the kinematic plans (¶¶);
calculating a motion request based on arbitration results from the arbitrating (¶¶); and
distributing the motion request to at least one of a plurality of actuator systems (¶¶),
wherein when there is the kinematic plan requesting a driving force exceeding a first driving force necessary for recovery from a fuel cut state, in the arbitrating, arbitration is performed such that an actual driving force generated by the vehicle is no greater than the first driving force, until reaching a driving force lower limit realizable by a powertrain actuator () included in the actuator system at a current gear ratio (¶¶) (See Examiner Note , infra).
[Examiner Note : With respect to Claim  it is important to note that per the Claim Interpretation - Contingent Limitations section, supra, a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. See MPEP § 2111.04(II).  Accordingly, if a method claim may be practiced without either a first or a second condition happening, then neither condition is required by the broadest reasonable interpretation of claim ().  Under a broadest reasonable interpretation, if the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed.] 
Regarding Claim , 
 disclose:
A non-transitory computer-readable storage medium storing a program that is executable by a computer of a manager installed in a vehicle and that causes the computer to perform functions comprising:
accepting a plurality of kinematic plans from a plurality of ADAS applications (¶¶);
arbitrating the kinematic plans (¶¶);
calculating a motion request based on arbitration results from the arbitrating (¶¶); and
distributing the motion request to at least one of a plurality of actuator systems (¶¶),
wherein when there is the kinematic plan requesting a driving force exceeding a first driving force necessary for recovery from a fuel cut state, in the arbitrating, arbitration is performed such that an actual driving force generated by the vehicle is no greater than the first driving force, until reaching a driving force lower limit realizable by a powertrain actuator () included in the actuator system at a current gear ratio (¶¶) (See Examiner Note , infra).
[Examiner Note : With respect to Claim , it is important to note that per the Claim Interpretation - Contingent Limitations section, supra, a claim having structure that performs a function, which only needs to occur if a condition precedent is met, only requires structure for performing the function should the condition occur.  Accordingly, a structure capable of performing limitation () as noted above, such as a braking/driving force control system, is sufficient to disclose this limitation. See MPEP § 2111.04(II). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP § 2114.] 
Regarding Claim , 
 disclose:
A vehicle, wherein the control device according to claim 1 is installed (¶¶0015-0021).
Terminology
The Examiner notes that the following terms are utilized in Applicant’s specification as follows:
 - Examples of the powertrain actuator 31 include an engine, a transmission (T/M), and so forth. (See PgPub: ¶¶)
 - Examples of the actuator system 40 and other actuator systems include a brake actuator and a steering actuator (omitted from illustration). (See PgPub: ¶¶)
 - Examples of arbitration processing include selecting one braking request from a plurality of braking requests based on a predetermined selection reference, and setting a new braking request based on the braking requests (See PgPub: ¶¶)
 - This second request is a physical amount for controlling the actuator systems 30 and 40. For example, when the first request is acceleration, driving force can be calculated as the second request. Thus, a request for acceleration is converted into a request for driving force. (See PgPub: ¶¶)
 -  Requested kinematic plans (forward/reverse acceleration/deceleration, etc.) (See PgPub: ¶¶)
Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entirety of identified prior art references as applicable as to the limitations of the claims. It is noted that any citations to specific pages, paragraph numbers, columns, lines, or figures in the prior art references presented and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP §2123.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A REINBOLD whose telephone number is (313)446-6607. The examiner can normally be reached on MON - FRI: 8AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft, can be reached on (571)270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may call Examiner Reinbold directly at (313)446-6607 (preferred) or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/SCOTT A REINBOLD/Primary Examiner, Art Unit 3747